RESOLUCIÓN
Como corolario de la decisión emitida en Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993), se constituye el Comité Asesor sobre Asignación de Abogados de Oficio en Causas Criminales, adscrito al Secretariado de la Con-ferencia Judicial, con el objetivo de que estudie y le someta recomendaciones al Tribunal sobre la problemática de la asignación de abogados de oficio en causas criminales. Ello con el propósito de que el Tribunal, al amparo de su poder inherente de reglamentar la profesión de abogado, im-plante un sistema uniforme a esos efectos.
Dicho Comité Asesor estará integrado por las personas siguientes:
1. Hon. Jorge Segarra Olivero, Presidente
2. Hon. René Arrillaga Beléndez
3. Hon. Fernando Gierbolini Borelli
4. Hon. Procurador General de Puerto Rico
5. Presidente del Colegio de Abogados de Puerto Rico
6. Director Ejecutivo de la Sociedad para Asistencia Legal
7. Ledo. Harry Anduze Montado
8. Ledo. Manuel Martínez Umpierre
9. Ledo. Harry N. Padilla Martínez
10. Prof. Olga E. Resumil de San Filippo
*65511. Prof. Migdalia Fraticelli
Notifique el señor Secretario General del Tribunal copia de la presente resolución a las personas designadas.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió Voto disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General